DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
All Objections and U.S.C. 112 rejections have been overcome.
Applicant's arguments filed 7/26/2022 in response to 3/28/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 1, 
Applicant argues (page 4, #1 & page 5, #2) that parts of the assembly of features comprising the “engagement system” (Koenigseder, 180 with 280, 300, 320) do not engage, namely part (300) and part (320), but that part (180) and (280) might. Examiner points out that as “an engagement system” examiner’s interpretation is “a system that is capable of engaging”, therefore the inclusion of said parts being connected is correct.

Applicant argues (pages 5-6, #3) that there is no flat annular element in Applicant annotated Figure on the left of the page segment A-A. Examiner disagrees on the interpretation of the element, pointing out for clarity that in the rejection below (unchanged from previous), the citation “groove flat bottom portion of 280” is an “element” that is shown within segment A-A, not the whole segment Applicant has highlighted, therefore is correct. Examiner also notes that though Applicant states claim 1 was amended (last two lines of #3), it was not, and that the limitation is exactly the same.

Applicant argues (page 6, #4) that there is no inverted L-shape given in the examiner annotated Koenigseder Figure 5, that it might be considered a U shape, therefore unreasonable to interpret an inverted L shape. Examiner notes having previously considered Applicant Figures 7, 9-11 and 13 and [0066] inverted L-shaped flap element (38), and points out first that within the context of the claim, given the choice from Applicant’s “or” limitations, examiner’s interpretation is proper by broadest reasonable interpretation (MPEP 2111). Examiner points out second that insofar as Applicant discloses element (38) in said Figures, examiner annotated Koenigseder Figure 5 matches in clarity, and is correct.

Applicant argues (page 6-7, #5) that “capable of” is improper in anticipation (page 7, second to last para), but also seeks clarity of examiner’s interpretation (page 7, para 4). While examiner agrees “capable of” should not have been included, examiner points to the rejection below where clarity has been added and is correct. Examiner apologizes for any confusion, and notes that while the wording has shifted, the original intent and scope of the citation has not, therefore this Action remains Final. Examiner also notes that though Applicant states claim 1 was amended (page 7, para 3), it was not, and that the limitation is exactly the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20160130047 by Koenigseder et al. (hereinafter “Koenigseder”).
Regarding claim 1, Koenigseder teaches a flip top cap (Fig 1, dispensing closure 10, rotated about hinge 400 [0039]) for a container ([0001] container) providing evidence of first opening ([0019] tamper-evident element is for first opening), comprising: 
   a cover part (Fig 1, cover 100); 
   a pourer part (Fig 5, dispensing spout 270), 
   the cover part and the pourer part being coupled together by a hinge arrangement (Fig 2, rotatable hinge 400), 
    the cover part being rotatable around the hinge arrangement to be brought from a closed position (Fig 3, closed and engaged) engaging the pourer part to an open and separate position (Fig 6, open and disengaged) with respect to the pourer part; and 
   an engagement system (Fig 3, 180 with 280, 300, 320) that engages the cover part on the pourer part after rotation into the closed position, 
     wherein the cover part and the pourer part are produced in a single piece by molding ([0029] injection molded as a unitary piece), 
     wherein the engagement system is of breakable type ([0055] 180 with 280 engagement is broken by a predetermined minimum force, and [0019] 320 partly breaks) and is arranged partly on the cover part and partly on the pourer part (Fig 5, 180 is on cited cover, 280 is on cited pourer), and remains integral with at least one of the cover or pourer parts (Fig 3 shows 180 with 280 is integral to either cited cover or pourer, being a unitary molded piece [0029]) when the cover and the pourer parts are separated by breaking at the first opening, 
     wherein the pourer part comprises a cylindrical portion (Fig 5, bottom cylindrical portion of 270) and a pouring portion (Fig 5, top cylindrical portion of 270) having a reduced diameter (Fig 5, cited pouring portion is reduced diameter) with respect to the cylindrical portion, 
   the cylindrical portion and the pouring portion being connected by a flat annular element (examiner chooses “or a flat annular element”; Fig 5, groove flat bottom portion of 280 extends around the circumference [0054] and radially from a central axis) or step that extends radially from the cylindrical portion to the pouring portion, 
     wherein, on the flat element or step of the pourer part, there is an inverted L-shaped flap element (see examiner annotated Koenigseder Figure 5, hereinafter “EAFK5”), which extends into a leg (EAFK5) that faces downward, and 
     wherein, in the closed position of the flip top cap, the leg is inserted between the cover part and the pourer part so as to enable a complete closure between the cover part and the pourer part (Fig 3 shows complete closure of cited cover and pourer part in a closed position with cited leg inserted between, and sealed in the closed position [0052], thereby enabled to form a complete closure), and 
   after a first opening (EAFK5), the leg faces downwards with respect to an axis (EAFK5) of the flip top cap and is arranged and engages an external part (EAFK5) of a mouth (EAFK5) of the container, which pushes the leg outwardly and prevents a complete closure in contact between the cover part and the pourer part (Fig 4 shows, after opening, the cap prevented from complete closure by the leg having direct structural contact with the curved structure of cited external part that pushes the leg outwardly; wherein the push necessarily results from contact, shown as a merged black line shared by features).


    PNG
    media_image1.png
    683
    753
    media_image1.png
    Greyscale


Regarding claim 2, Koenigseder further teaches a separation member (see examiner annotated Koenigseder Figure 1, hereinafter “EAFK1”) that prevents a separation (EAFK5) between the cover part (100) and the pourer part (270) when the flip top cap (Fig 1, 10) is removed from a mouth (EAFK5) of the container on which the separation member is arranged (EAFK5).


    PNG
    media_image2.png
    651
    859
    media_image2.png
    Greyscale


Regarding claim 3, Koenigseder further teaches the separation member (EAFK1) is configured as a string (EAFK1) that is connected with a first end (EAFK1) to a lower ring (EAFK1) of the pourer part (Fig 5, 270) and with a second end (EAFK1) to an upper ring (EAFK1) of the pourer part.

Regarding claim 5, Koenigseder further teaches the engagement system (Fig 3, 180 with 280, 300, 320) of the breakable type is configured, in one part, as an arrowed appendage (Fig 1, push button 300 letters are arrow shaped) which extends in an axial direction common to the entire flip top cap (Fig 1, extends along axis AA) and, in a second part (Fig 1, intermediate region portion 320 surrounding cited appendage 300), as a pocket (Fig 4, shows 320 as a concave pocket surrounding cited appendage 300), which receives at least one end of the arrowed appendage (Fig 1, cited appendage 300 is received by cited pocket 320).

Regarding claim 6, Koenigseder further teaches the arrowed appendage (Fig 1, 300 letters) is of a breakable type (of a type capable of helping [0019] 320 to break when 300 is pushed in).

Regarding claim 7, Koenigseder further teaches the pocket (Fig 4, 320) is of a breakable type ([0019] 320 partly breaks).

Regarding claim 8, Koenigseder further teaches the pocket (Fig 4, 320) is of the breakable type in at least one of its walls (wall region of [0019] 320 partly breaks).

Regarding claim 9, Koenigseder further teaches the engagement system (Fig 3, 180 with 280, 300, 320) of the breakable type is in one part a shaped extension (Fig 3, cited cover extension 300 with 320 has a shape and projects outwardly) projecting outwardly from the cover part (Fig 1, 100) and in another part an inverted U-shaped element (Fig 3, 280 is inverted relative to a plane) constrained to the flat annular element or step of the pourer part (examiner chose “or the flat annular element”; Fig 5, groove flat bottom portion of 280), in which the shaped extension is engaged (Fig 3, 180 engaged with 280).

Regarding claim 10, Koenigseder already teaches all limitations, including the inverted U-shaped element (Fig 3, 280) is of a breakable type ([0055] 180 with 280 engagement is broken by a predetermined minimum force).

Regarding claim 11, Koenigseder further teaches the flip top cap (Fig 1, 10) has at least one valve element inserted therein (Fig 3, ring-like protrusion 162 [0052] seals by insertion into opening and moves as shown between Figures 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koenigseder in view of JP 2004051218 issued to Yoshinobu (hereinafter “Yoshinobu”).
Regarding claim 4, Koenigseder further teaches the string (EAFK1) extends for at least a portion (EAFK1 shows a portion of cited string) of a circumference of the pourer part (Fig 5, 270), 

But does not explicitly teach a specific length of string.
Yoshinobu, however, teaches a flip top cap (Fig 2, top cap 21 is capable of being flipped) with a string that extends at least a quarter of a circumference (Fig 2, band 22 extends at least entirely circumferentially, encompassing at least a quarter).

The purpose of the length of the string is to be formed at low cost ([0008]) by a continuous slit technique ([0019]) and improve usability ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the string of Koenigseder with a specific length as taught by Yoshinobu in order to beneficially not interfere with carrying and use of the connected container ([0019]), advantageously be formed at low cost, prevent mischief ([0013]), and prevent the cap from dropping unexpectedly ([0016]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
EP 2272771 – teeth prevent complete closure (Fig 1, 32)
US 20200354118 – flaps prevent complete closure (Fig 1, 35)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733